In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-22-00247-CV

DONALD WAYNE STEVENS, Appellant              §   On Appeal from the 97th District Court

V.                                           §   of Archer County (2021-0149A-CV)

                                             §   December 15, 2022

THE STATE OF TEXAS, Appellee                 §   Opinion by Justice Walker

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and we render a judgment a take-nothing judgment against the State.

      It is further ordered that appellee The State of Texas shall bear the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS



                                         By /s/ Brian Walker
                                            Justice Brian Walker